DETAILED ACTION
This action is responsive to the following communication: The amendment filed on 11/15/22.  This action is made final.
Claims 1-7, 10-18, 20 are pending in the case.  Claims 1 and 11 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-7, 10 are objected to because of the following informalities:  claim 1 recites “determine a dependency state …” which should be amended to recite “determining a dependency state …”.  Dependent claims 2-7, 10 are objected to because of the deficiencies of the claim upon which they depend. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shor (US 2019/0066028 A1; hereinafter as Shor) in view of Bhat et al. (US 2009/0327403 A1; hereinafter as Bhat) further in view of De et al. (US 2015/0058053 A1; hereinafter as De) and Chan et al. (US 2007/0245300 A1; hereinafter as Chan).

As to claims 1 and 11, Shor teaches:
A method for modifying a graphical user interface of a client device communicably coupled to a project management host service (see ¶ 0007; computer-implemented method for dynamically updating and displaying project management plant via a GUI.  ¶ 0062; user computer device 105 communicates with project server 110, the project server executes various modules,  e.g. software components including machine code instructions, in order to generate a project management plan according to data obtained from user computer device 105. For example, processor 112 may execute any of the following modules: a “Project Plan” module, “Action Plan” module, “Risk Reduction Plan” module, “Resources Analysis” module, “Budget Calculation” module, a “Setup and Configuration” module, or any other module that may enable processing of data and generating a thorough and easy to understand project management plan presentation), the method comprising: 
A client device communicably coupled to a host service of a project management system, [the client device comprising: a processor; a communication interface; an input device; a display device; and a memory storing instructions, which when executed by the processor, cause the processor to instantiate an instance of a project management client application] configured to: communicably couple to the host service, via [the] a communication interface (see Fig. 1A and ¶ 0062; User computer device 105 may obtain data used to generate the project plan from a user. In some embodiments, user computer device 105 may be a smartphone, tablet, laptop, desktop, or the like. User computer device 105 may comprise a graphical user interface (GUI) 108, which may provide a user of user computer device 105 an interface via which a user may create a project plan, for example by entering data used by computer device 105 to generate the project action plan, project risk reduction plan, and related reports, and via which information is displayed to the user. User computer device 105 may communicate with project server 110, either wirelessly or via wires.  ¶ 0200; The terms ‘processor’ or ‘computer’, or system thereof, are used herein as ordinary context of the art, such as a general purpose processor, or a portable device such as a smart phone or a tablet computer, or a micro-processor, or a RISC processor, or a DSP, possibly comprising additional elements such as memory or communication ports. Optionally or additionally, the terms ‘processor’ or ‘computer’ or derivatives thereof denote an apparatus that is capable of carrying out a provided or an incorporated program and/or is capable of controlling and/or accessing data storage apparatus and/or other apparatus such as input and output ports. The terms ‘processor’ or ‘computer’ denote also a plurality of processors or computers connected, and/or linked and/or otherwise communicating, possibly sharing one or more other resources such as a memory):
displaying, at a user interface of the client device defined at least in part by a client application communicably coupled to the project management host service (see Fig. 5A and ¶ 0062; User computer device 105 may comprise a graphical user interface (GUI) 108, which may provide a user of user computer device 105 an interface via which a user may create a project plan, for example by entering data used by computer device 105 to generate the project action plan, project risk reduction plan, and related reports, and via which information is displayed to the user. User computer device 105 may communicate with project server 110, either wirelessly or via wires), a scheduling interface (see Fig. 5A) comprising: 
a first work item user interface element corresponding to a first work item and displayed with a first visual appearance (see Fig. 5A and ¶ 0084; activity 501 {activity ~ work item}; activity 501 is displayed with different activity name and different length and on different area); and 
a second work item user interface element corresponding to a second work item and displayed with a second visual appearance different from the first visual appearance (see Fig. 5A and ¶ 0084; activity 502 which is displayed with different activity name, different length, different area from the activity 501); 
receiving, by the graphical user interface, a first user input selecting a first dependency control of the first work item user interface element (see Fig. 5A and ¶ 0084; FIG. 5A illustrates a user interface allowing a user to add a link between two activities, e.g., between activity 501 and activity 502. In some embodiments, activity 501 may be from the same AOA as activity 502, while in other embodiments, as illustrated in FIG. 5A, activity 501 is of a different AOA than the AOA of activity 502. For example, activity 502 may correspond to a first AOA of Hardware Qualification, while activity 502 may correspond to a second different AOA of Software Qualification. Any other activities of at least two different AOAs may be linked via link 506. A link, e.g., link 506 may be typically illustrated by a line connecting the end point of activity 501 to the start point of activity 502, assuming activity 502 starts after activity 501 ends {i.e., selecting an end point of activity 501)); 
receiving, by the graphical user interface after the first user input, a second user input tracing a path from first work item user interface element or the dependency control to a position at or near the second work item user interface element or a second dependency control of the second work item user interface element (see Fig. 5A and ¶ 0084-0086; a cursor may be controlled by a user in order to add such a link as link 506 between activities 501 and 502; a user may control cursor to click and/or drag the link 506); and 
in response to a termination of the second user input: 
		rendering over the first work item user interface element a first dependency indicator (see Fig. 5A and ¶ 0084-0086; a cursor may be controlled by a user in order to add such a link as link 506 between activities 501 and 502; a user may control cursor to click and/or drag the link 506.  A link such as link 506 may be illustrated by a line connecting the end point of activity 501 to the start point of activity 502, the end point is shown in Fig. 5A is interpreted as a first dependency indicator);
		rendering over the second work item user interface element a second dependency indicator (see Fig. 5A and ¶ 0084-0086; a cursor may be controlled by a user in order to add such a link as link 506 between activities 501 and 502; a user may control cursor to click and/or drag the link 506.  A link such as link 506 may be illustrated by a line connecting the end point of activity 501 to the start point of activity 502, the start point is shown in Fig. 5A is interpreted as a second dependency indicator); and
		sending a signal from the client device to the host service to cause the host service to create a dependency relationship between the first work item and the second work item (see Fig. 5A and ¶ 0084-0086; a cursor may be controlled by a user in order to add such a link as link 506 between activities 501 and 502; a user may control cursor to click and/or drag the link 506.  See ¶ 0062; project server 110 may include, control and/or communicate with a database 150, which may store the data related to the projects created by users, e.g., activities, links between activities, milestones, etc.  ¶ 0057, 0073; adding and removing links between activities, whether within the same area of activity, or within different areas of activity. Such links may denote the dependency between activities, as well as enable to determine the risks present along the project management plan, since typically, the links between activities from different areas of activity represent the most problematic tasks, as these represent transitions from one area of activity to another. ¶¶ 0163, 0164; server adding linked activities into a coordination plan). 
As disclosed above, Shor discloses the client device includes a smartphone, tablet, laptop, desktop, or the like (see ¶ 0062).  However, Shor does not explicitly disclose that the client device comprising: a processor; a communication interface; an input device; a display device; and a memory storing instructions, which when executed by the processor, cause the processor to instantiate an instance of a project management client application.
Bhat is relied on for teaching the structure of the client device and other features.  Specifically, Bhat discloses a similar system (see Fig. 1) comprising a client device communicably coupled to a host service of a project management system (see Fig. 1 and ¶ 0020; A client 110 communicates via a network 120 with a server 130. The client 110 can include a personal computer or other client system running a web browser or other application user interface), the client device comprising: a processor (see ¶ 0030; CPU); a communication interface (see Fig. 1 and ¶ 0030; communication link); an input device (see ¶ 0030; input device such as keyboard and pointing devices); a display device (see ¶ 0030; output devices such as display devices); and a memory storing instructions, which when executed by the processor, cause the processor to instantiate an instance of a project management client application configured to (see ¶ 0030; memory and storage device): communicably couple to the host service, via the communication interface (see Fig. 5 and ¶ 0039; FIG. 5 illustrates a display page produced by the user interface component of the dynamic client system, in one embodiment. The display page 500 may display project management software in a web browser, such as Microsoft Internet Explorer. The display page 500 comprises a textual area for textually displaying and receiving information, and a graphical area for graphically displaying and receiving information. As an example, the textual area may display information relating to tasks such as a task number 501, a task name 502, and a task duration 504. As a further example, the graphical area may display information relating to tasks and their schedule as a Gantt chart 505. The textual area and the graphical area may together be referred to as a project plan window.  ¶ 0020; the client 110 can include a personal computer (PC) or other client system running a web browser or other application user interface. The network 120 can include the Internet, a private corporate network, or other suitable network for connecting the client 110 and server 130).
Shor teaches client device includes a smartphone, tablet, laptop, desktop (Shor: see ¶ 0062).  Bhat teaches a similar client device including a personal computer and any other client system running a web browser (Bhat: see ¶ 0020).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the client device disclosed in Shor to include the components listed in the computer device as taught by Bhat so that the client device can display a project management client application as claimed. One of ordinary skill in the art would have recognized that the components listed in Bhat’s client device are included in the client device of Shor were predictable (Bhat: see ¶ 0030-0031) and any computers running a web browser or other application user interface would allow a user to access project management interface; thus, enhance project accessibility (Bhat: see ¶ 0020).
Shor as modified by Bhat does not appear to teach the first visual appearance indicating a first assignee, the first assignee assigned to the first work item and the second visual appearance indicating a second assignee, the second assignee assigned to the second work item. However, these limitations are disclosed by De.  Specifically, De teaches a graphical user interface for managing project/tasks (see ¶ 0028) comprising a first work item user interface element corresponding to a first work item and displayed with a first visual appearance, the first visual appearance indicating a first assignee, the first assignee assigned to the first work item (see Fig. 3A and ¶ 0044; each task is shown in the form of a rounded rectangle with the name of the task such as T01, T02.. and the name of the resource such as Mike, Harry assigned to the task shown in the middle of the rectangle); and 
a second work item user interface element corresponding to a second work item and displayed with a second visual appearance different from the first visual appearance, indicating a second assignee, the second assignee assigned to the second work item (see Fig. 3A and ¶ 0044; each task is shown in the form of a rounded rectangle with the name of the task such as T01, T02.. and the name of the resource such as Mike, Harry assigned to the task shown in the middle of the rectangle). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the client device disclosed in Shor as modified by Bhat to include the task {~ work item} representations as taught by De so that work item representations include the assignee assigned to the work items as claimed. One of ordinary skill in the art would have recognized that including the assignee in the work item visualizations listed in De’s task representations were predictable.  As suggested by De, providing the assignee information in the work item visualizations to indicate the availability of the resources assigned to the various tasks (De: see ¶ 0017).
Shor as modified by Bhat/De does not appear to teach, but Chan is relied upon for teaching the following limitations:
determine a dependency state of the dependency relationship based on a scheduled start time and a scheduled end time of each of the first work item and the second work item (Chan: see ¶ 0071; The one or more task dependency icons 206, in one embodiment, are a representation of the dependencies between tasks in the project. Dependency relationships may require that a task begin after the start or completion of another task, begin a specified period of time after the start or completion of another task, or the like.  ¶ 0072; dependency relationships are represented by task dependency icons 206 formed by lines between task icons 204. In one embodiment, satisfied dependency relationships are represented by horizontal and vertical lines. Task dependency icons 206 represent the optimal scheduling of the tasks based on the predefined dependencies. Variations contrary to a dependency are referred to herein as a violation of a dependency relationship.  ¶ 0074; a task represented by a task icon 204 must be scheduled on a date that violates the dependency relationship associated with the task. A violated dependency occurs when a task icon 204 is positioned relative to the date list 114 in a position that causes the dependency to be disregarded. For example, an inspection may have to be done earlier than the completion date of a task such as rough framing. A violated dependency relationship may be indicated graphically by a task dependency icon 206 represented by a diagonal line between the task icons 204. The task icon 204 of the dependent task may be placed earlier (toward the top) than or later than (toward the bottom) but in violation of a dependency between the two tasks); and
displaying the path with a visual appearance that depends, at least on part, on the dependency state of the dependency relationship (Chan: see ¶ 0074; a task represented by a task icon 204 must be scheduled on a date that violates the dependency relationship associated with the task. A violated dependency occurs when a task icon 204 is positioned relative to the date list 114 in a position that causes the dependency to be disregarded. For example, an inspection may have to be done earlier than the completion date of a task such as rough framing. A violated dependency relationship may be indicated graphically by a task dependency icon 206 represented by a diagonal line between the task icons 204. The task icon 204 of the dependent task may be placed earlier (toward the top) than or later than (toward the bottom) but in violation of a dependency between the two tasks. ¶ 0075 a dependency relationship represented by a task dependency icon 206a that requires two days between the completion of one task represented by a task icon 204a and another task represented by a task icon 204b with the dependent task scheduled four days after the first task may be indicated by a vertical line equal in length to the height of two days in the date list 202 connected to a diagonal line between the end of the vertical line and the dependent task icon 204b; ¶ 0076; a variety of methods for graphically indicating a violated dependency may be employed without departing from the scope of the present invention. For example, a violated dependency may be illustrated by a diagonal line, while a satisfied dependency may be illustrated by a vertical line. In another example, a violated dependency may be illustrated by a line in a different color than a satisfied dependency. In yet another example, a violated dependency may be illustrated by a first line indicating a position for the dependent task required to satisfy the dependency connected to a second line leading to the task icon 204 violating the dependency.  ¶ 0077; satisfied task dependency icons 206 may be one color, and unsatisfied task dependency icons 206 may be another color. Unsatisfied task dependency icons 206 represent task dependencies with conditions that are unmet. For example, a task dependency may require that a dependent task be performed after a prerequisite task, but the dependent task may be scheduled to occur before the end of the prerequisite task due to other constraints, resulting in the task occurring before the dependent date. Likewise, a dependent task may be constrained to occur after the dependent date required by the task dependency. In a further embodiment, unsatisfied task dependency icons 206 that result in a task occurring after the dependent date may be one color, and those occurring before their dependent date may be another color. Advantageously, the coloring permits a user to quickly review dependencies and make adjustments as needed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the client device disclosed in Shor as modified by Bhat to include the feature of displaying the dependency appearance based on the dependency state as taught by Chan to achieve the claimed limitations. One of ordinary skill in the art would have recognized that including the dependency indicators in the work item visualizations listed in Chan’s task representations were predictable because both Chan and Shor are directed to scheduling user interface.  As suggested by Chan, providing the dependency indicators permits a user to quickly review dependencies and make adjustments as needed (Chan: see ¶ 0077).

As to claims 2 and 12, the rejection of claim 1/11 is incorporated.  Shor/Bhat/De and Chan further teach: determining a role of the first work item in the dependency relationship (Shor: see ¶ 0073; once a first activity ends, the second begins with no interruptions, thus ensuring the entire project continues as planned {~ second activity depends on the first activity}.  ¶ 0160; Dependent activities (e.g., beginning of an activity is dependent upon end of another activity or alike) create activities chain, which with other chains enable the calculation and presentation of the project expected completion date.  Bhat: see 0037, 0041-0042; the component analyzes the selected task, which may include, e.g., determining which of a set (or subset) of considerations for the selected task is a driver for the task. As an example, a predecessor task that ends last may be a driver for a successor task that has a finish-to-start dependency on the predecessor task).  Both references are disclosed the dependencies between tasks/activities/work items; it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dependencies disclosed in Shor to include the role of a work item as taught by Bhat so that a role of a work item can be determined as claimed. One of ordinary skill in the art would have recognized that a determined role causes a successor task to begin after a predecessor task ends; thus, a project will be performed in a timely manner (see Bhat: see ¶ 0042).

As to claims 3 and 13, the rejection of claim 2/12 is incorporated.  Shor/Bhat/De and Chan further teach: 
the first work item user interface element includes a blocking control that when selected blocks changes to a work item that depends upon another work item (Shor: see Figs. 5A-5B and ¶¶ 0084-0086; block 501 represents work item 1 and block 502 represents work item 2 and the links 506 between the two activities); and 
determining the role of the first work item in the dependency relationship (Shor: see Fig. 5A and ¶ 0084; A link, e.g., link 506 may be typically illustrated by a line connecting the end point of activity 501 to the start point of activity 502, assuming activity 502 starts after activity 501 ends. See ¶ 0073; once a first activity ends, the second begins with no interruptions, thus ensuring the entire project continues as planned {~ second activity depends on the first activity}.  ¶ 0160; Dependent activities (e.g., beginning of an activity is dependent upon end of another activity or alike) create activities chain, which with other chains enable the calculation and presentation of the project expected completion date) comprises : 
determining that the first user input comprises selection of the blocking control (Shor: see Fig. 5A and ¶ 0084; A link, e.g., link 506 may be typically illustrated by a line connecting the end point of activity 501 to the start point of activity 502, assuming activity 502 starts after activity 501 ends); and 
in response to determining that the first user input comprises selection of the blocking control, determining the first work item to be an incoming work item of the dependency relationship (Shor: see Fig. 5A and ¶ 0084; A link, e.g., link 506 may be typically illustrated by a line connecting the end point of activity 501 to the start point of activity 502, assuming activity 502 starts after activity 501 ends. See ¶ 0073; once a first activity ends, the second begins with no interruptions, thus ensuring the entire project continues as planned {~ second activity depends on the first activity}.  ¶ 0160; Dependent activities (e.g., beginning of an activity is dependent upon end of another activity or alike) create activities chain, which with other chains enable the calculation and presentation of the project expected completion date). 

As to claims 4 and 14, the rejection of claim 2/12 is incorporated.  Shor/Bhat/De and Chan further teach: 
wherein the first work item user interface element includes a create blocking dependency control and determining the role of the first work item in the dependency relationship (Shor: see Figs. 5A-5B and ¶¶ 0084-0086; block 501 represents work item 1 and block 502 represents work item 2 and the links 506 between the two activities) comprises: 
determining that the first user input comprises selection of the create blocking dependency control (Shor: see Fig. 5A and ¶ 0084; A link, e.g., link 506 may be typically illustrated by a line connecting the end point of activity 501 to the start point of activity 502, assuming activity 502 starts after activity 501 ends); and 
in response to determining that the first user input comprises selection of the create blocking dependency control, determining the first work item to be the outgoing work item of the dependency relationship (Shor: see Fig. 5A and ¶ 0084; A link, e.g., link 506 may be typically illustrated by a line connecting the end point of activity 501 to the start point of activity 502, assuming activity 502 starts after activity 501 ends. See ¶ 0073; once a first activity ends, the second begins with no interruptions, thus ensuring the entire project continues as planned {~ second activity depends on the first activity}.  ¶ 0160; Dependent activities (e.g., beginning of an activity is dependent upon end of another activity or alike) create activities chain, which with other chains enable the calculation and presentation of the project expected completion date). 

As to claims 5 and 15, the rejection of claim 1/11 is incorporated.  Shor/Bhat/De and Chan further teach: wherein the signal comprises: an identifier of the first work item (Shor: see Fig. 5A and ¶ 0011; activity name of the activity 501); 
an identifier of the second work item (Shor: see Fig. 5A and ¶ 0011; activity name of the activity 502); and 
information allowing a direction of the dependency relationship to be determined (Shor: see Fig. 5A and ¶ 0084; A link, e.g., link 506 may be typically illustrated by a line connecting the end point of activity 501 to the start point of activity 502, assuming activity 502 starts after activity 501 ends.  See ¶ 0073; once a first activity ends, the second begins with no interruptions, thus ensuring the entire project continues as planned {~ second activity depends on the first activity}.  ¶ 0160; Dependent activities (e.g., beginning of an activity is dependent upon end of another activity or alike) create activities chain, which with other chains enable the calculation and presentation of the project expected completion date); and 
communicating the dependency communication to a server (Shor: See ¶ 0062; project server 110 may include, control and/or communicate with a database 150, which may store the data related to the projects created by users, e.g., activities, links between activities, milestones, etc. . ¶¶ 0163, 0164; server adding linked activities into a coordination plan. Bhat: see 0037, 0041-0042; the component analyzes the selected task, which may include, e.g., determining which of a set (or subset) of considerations for the selected task is a driver for the task. As an example, a predecessor task that ends last may be a driver for a successor task that has a finish-to-start dependency on the predecessor task.  Bhat: see ¶ 0041; This relationship between predecessor and successor tasks may be referred to as a dependency. A dependency that causes a successor task to begin after a predecessor task ends is referred to as a finish-to-start dependency. When tasks have a time-related dependency (e.g., a finish-to-start or other dependency), the project management software may indicate the dependency on the Gantt chart using an arrow, such as arrow 509).  Both references are disclosed the dependencies between tasks/activities/work items; it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dependencies disclosed in Shor to include the role of a work item as taught by Bhat so that a role of a work item can be determined as claimed. One of ordinary skill in the art would have recognized that a determined role causes a successor task to begin after a predecessor task ends; thus, a project will be performed in a timely manner (see Bhat: see ¶ 0042).

As to claims 6 and 16, the rejection of claim 5/15 is incorporated.  Shor/Bhat/De and Chan further teach:
wherein the information allowing the direction of the dependency relationship to be determined comprises: an assignment of the identifier of the first work item as one of an incoming work item or outgoing work item (Shor: see Fig. 5A and ¶ 0084; A link, e.g., link 506 may be typically illustrated by a line connecting the end point of activity 501 to the start point of activity 502, assuming activity 502 starts after activity 501 ends.  See ¶ 0073; once a first activity ends, the second begins with no interruptions, thus ensuring the entire project continues as planned {~ second activity depends on the first activity}.  ¶ 0160; Dependent activities (e.g., beginning of an activity is dependent upon end of another activity or alike) create activities chain, which with other chains enable the calculation and presentation of the project expected completion date.  Bhat: see 0037, 0041-0042; the component analyzes the selected task, which may include, e.g., determining which of a set (or subset) of considerations for the selected task is a driver for the task. As an example, a predecessor task that ends last may be a driver for a successor task that has a finish-to-start dependency on the predecessor task.  Bhat: see ¶ 0041; This relationship between predecessor and successor tasks may be referred to as a dependency. A dependency that causes a successor task to begin after a predecessor task ends is referred to as a finish-to-start dependency. When tasks have a time-related dependency (e.g., a finish-to-start or other dependency), the project management software may indicate the dependency on the Gantt chart using an arrow, such as arrow 509).  Both references are disclosed the dependencies between tasks/activities/work items; it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dependencies disclosed in Shor to include the role of a work item as taught by Bhat so that a role of a work item can be determined as claimed. One of ordinary skill in the art would have recognized that a determined role causes a successor task to begin after a predecessor task ends; thus, a project will be performed in a timely manner (see Bhat: see ¶ 0042).

As to claims 7 and 17, the rejection of claim 3/13 is incorporated.  Shor/Bhat/De and Chan further teach: wherein prior to detecting the create dependency user interaction, the method further comprises: detecting a display in the graphical user interface additional controls user interaction (Shor: see Fig. 5A and ¶ 0084; A link, e.g., link 506 may be typically illustrated by a line connecting the end point of activity 501 to the start point of activity 502, assuming activity 502 starts after activity 501 ends.  See Fig. 5A and ¶ 0084-0086; a cursor may be controlled by a user in order to add such a link as link 506 between activities 501 and 502; a user may control cursor to click and/or drag the link 506); and 
in response to detecting the display additional controls user interaction, causing the blocking control to be displayed (see Fig. 5A and ¶ 0084-0086; a cursor may be controlled by a user in order to add such a link as link 506 between activities 501 and 502; a user may control cursor to click and/or drag the link 506.  ¶¶ 0163, 0164; server adding linked activities into a coordination plan). 

As to claim 18, the rejection of claim 11 is incorporated.  Shor/Bhat/De and Chan further teach: wherein in response to detecting the create dependency user interaction, execution of the sequences of instructions further causes the processor to display one or more visual dependency indicators (Shor: see Figs. 5A-5B and ¶ 0084; link 506).


As to claims 10 and 20, the rejection of claim 1/11 is incorporated.  Shor/Bhat/De and Chan further teach: determining if the dependency relationship between the first and second work items is a broken dependency relationship (Bhat: see ¶ 0041; Other time-related dependencies include, e.g., start-to-start, finish-to-finish, and start-to-finish (not shown). A start-to-start dependency may be used when two tasks start at the same time; a finish-to-finish dependency may be used when two tasks finish at the same time; and a start-to-finish dependency may be used when the start date of a predecessor task determines the finish date of a successor task.  Chan: see ¶ 0071-0077); and in response to determining that the dependency relationship between the first and second work items is a broken dependency relationship, displaying the dependency path with a visual appearance indicating the dependency path represents a broken dependency relationship (Bhat: see ¶ 0041; relationship between predecessor and successor tasks may be referred to as a dependency.  Chan: see ¶ 0071-0077). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the client device disclosed in Shor as modified by Bhat to include the feature of displaying the dependency appearance based on the dependency state as taught by Chan to achieve the claimed limitations. One of ordinary skill in the art would have recognized that including the dependency indicators in the work item visualizations listed in Chan’s task representations were predictable because both Chan and Shor are directed to scheduling user interface.  As suggested by Chan, providing the dependency indicators permits a user to quickly review dependencies and make adjustments as needed (Chan: see ¶ 0077).

Response to Arguments
Applicant’s arguments filed on 11/15/2022 have been considered but are moot in view of new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example; 
De et al. (US 20150058053 A1) provides a device configured to display a management data indicates the dependencies among the different tasks displayed along a timeline. Accordingly, after receiving the data of above, the management data is inspected to identify a dependency between a first task and a second task. In view of the identified dependency, the new start and end values of the first task is computed based on the received offset and at least one of the new start and end values of the second task according to the dependency (see ¶ 0020).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179